Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly report of Entest BioMedical, Inc. (the “Company”) on Form 10-Q for the quarter ended May 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:June 22, 2010 By: /s/ David R. Koos David R. Koos Chief Executive Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002, or other document authentications, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Entest BioMedical, Inc.and will be retained by Entest BioMedical, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
